Name: 94/558/ECSC: Commission Decision of 17 June 1994 on the conclusion of the Convention defining the Statute of the European Schools
 Type: Decision_ENTSCHEID
 Subject Matter: teaching;  European construction;  education;  organisation of teaching
 Date Published: 1994-08-17

 17.8.1994 EN Official Journal of the European Communities L 212/15 COMMISSION DECISION of 17 June 1994 on the conclusion of the Convention defining the Statute of the European Schools (94/558/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, With the assent of the Council, Having consulted the Consultative Committee, Whereas the European Coal and Steel Community is concerned to provide for the joint education of the children of its staff in the European Schools as a way of ensuring the proper operation of the Community institutions and of facilitating the accomplishment of their tasks; whereas, to this end, on 12 April 1957 the original Member States signed the Convention defining the Statute of the European Schools; Whereas, on 31 May 1990, the Council and the Ministers of Education meeting within the Council called for a new Convention concerning the European Schools to be drafted with a view to lending greater efficiency to the operation of the Schools and greater recognition to the role played by the Community therein; Whereas the participation of the European Coal and Steel Community in the implementation of the said Convention is necessary in order to ensure the attainment of the Commuity's objectives; Whereas the European Coal and Steel Community will participate in the implementation of the Convention by exercising the powers arising from the rules laid down by the Convention and by such future acts as it may adopt in accordance with the terms of the Convention; Whereas it is accordingly necessary for the European Coal and Steel Community to conclude the said Convention; Whereas the sole powers of action available for the adoption of this Decision are those laid down in Article 95 of the ECSC Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Convention defining the Statute of the European Schools is hereby approved on behalf of the European Coal and Steel Community. The text of the Convention is attached hereto (1). Article 2 The President of the Commission shall deposit the instrument of approval in accordance with Article 33 of the Convention. Done at Luxembourg, 17 June 1994. For the Commission The President Jacques DELORS (1) See page 3 of this Official Journal.